Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel et al. (US 2013/0271955) in view of Terasaki et al. (US 6432516 B1).
Regarding Claim 1, Van Bommel discloses a transparent converter device (i.e. wavelength conversion film) comprising a first polymer matrix containing discrete particles which comprise a second polymer matrix with luminescent material dispersed therein (Abstract). The first polymer matrix comprises a binder containing coating layer provided to a support (para 0021, lines 1-5). The second polymer matrix comprises polymethacrylate or polymethylmethacrylate (para 0027) and luminescent materials such as quantum dots (i.e. wavelength conversion particles) (paras 0029, 0015) and the second polymer matrix is polymerized (i.e. cured) and shaped into particles (para 0032). Van Bommel further discloses the conversion layer has a thickness of 0.1 mm (100 µm) (para 0036); since the particles are dispersed throughout the resin matrix of the 100 µm thick layer, 90% of the dispersed particles are present in the 90 µm region that is 5 µm or more apart from the main surfaces in a thickness direction. 
Van Bommel further discloses the binder of the first polymer matric comprises polyvinyl alcohol (para 0022). Van Bommel does not disclose a degree of saponification of the polyvinyl alcohol.
Terasaki discloses a moisture-proof film for sealing an electroluminescent device (abstract) comprising a polyvinyl alcohol having a saponification degree of at least 90%, in order to reduce water vapor transmission (Col 8, lines 1-19).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Van Bommel to incorporate the teachings of Terasaki to produce the wavelength conversion layer wherein the polyvinyl alcohol has a degree of saponification of at least 90%. Doing so would reduce the water vapor transmission of the product.
Regarding Claim 2, Van Bommel in view of Terasaki discloses all the limitations of the present invention according to Claim 1 above. Van Bommel further discloses the first polymer matrix has an oxygen transmission rate of equal to or less than 1 cm3/m2·day·bar (para 0040).
Regarding Claims 9 and 10, Van Bommel discloses all the limitations of the present invention according to Claims 1 and 2 above. Van Bommel further discloses the particles have dimensions in the range of 0.1 µm – 5 mm, and may be spherical (para 0033).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness .
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2016/0161066 A1) in view ofTerasaki.
Regarding Claim 1, Sung discloses a quantum dot-polymer complex comprising a first phase matrix resin (binder) and a globular second phase dispersed in the first phase (Abstract). The second phase comprises quantum dots (i.e. wavelength conversion particles) and a nonpolar methacrylate monomer (para 0042), dispersed in the matrix (para 0057) and cured (0060). Sung further discloses the first phase matrix resin is polyvinyl alcohol (para 0029, lines 9-12). 
Sung further discloses the quantum dot-polymer complex is disposed between two barrier films (para 0070) comprising polyvinyl alcohol (para 0074). According to the example Embodiments, the barrier layers may be 50 µm thick (para 0108). Since the barrier layers and the matrix resin of the quantum dot-resin complex are the same (polyvinyl alcohol), the structure of the quantum dot-resin complex forms a wavelength conversion film wherein 90% or more of the cured substance particles are present in a region 50 µm or more apart from the main surfaces in a thickness direction. Sung further discloses one or more of the barrier films additionally having a base film (0075).
Sung does not disclose a degree of saponification of the polyvinyl alcohol. 
Terasaki discloses a moisture-proof film for sealing an electroluminescent device (abstract) comprising a polyvinyl alcohol having a saponification degree of at least 90%, in order to reduce water vapor transmission (Col 8, lines 1-19).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sung to incorporate the teachings of Terasaki to produce the wavelength conversion layer wherein the polyvinyl alcohol has a degree of saponification of at least 90%. Doing so would reduce the water vapor transmission of the product.
Regarding Claim 9, Sung in view of Terasaki discloses all the limitations of the present invention according to Claim 1 above. Sung further discloses the second phase is dispersed to a size of 0.1 to 10 µm (para 0059).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Terasaki as applied to claim 1 above, and further in view of Van Bommel.
Regarding Claim 2,
Van Bommel discloses a wavelength conversion layer, wherein an oxygen transmission rate of equal to or less than 1 cm3/m2·day·bar is desirable for the matrix resin, because the lower the oxygen transmission rate of the first polymer containing matrix is, the less amount of oxygen will diffuse into the first polymer containing matrix and the lower the degradation rate of the luminescent material, in particular in case of an organic phosphor material or a quantum dot material, will be (para 0040). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sung in view of Terasaki to incorporate the teachings of Van Bommel to produce the wavelength conversion film wherein the matrix resin has an oxygen transmission rate of equal to or less than 1 cm3/m2·day·bar. Doing so would reduce the amount of oxygen diffused into the polymer matrix and would lower the degradation rate of the quantum dot material.
Regarding Claim 10,.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Terasaki as applied to Claim 1 above, and further in view of Yoshikawa et al. (US 2020/0301207 A1).
Regarding Claims 12-13, Sung in view of Terasaki discloses all the limitations of the present invention according to Claim 1 above. Sung does not disclose the thickness of the wavelength conversion film being less than 50 µm. 
Yoshikawa discloses a wavelength dispersion layer (para 0005), having a matrix resin which is a vinyl alcohol-based polymer (para 0047, lines 21-22) and a thickness of preferably 20 µm to 500 µm in view of excellence in conversion efficiency and durability (para 0091).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sung in view of Terasaki to incorporate the teachings of Yoshikawa, to produce the wavelength conversion film having a total thickness 20 µm. Doing so would be preferable in view of excellence in conversion efficiency and durability.
Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.
Applicant argues that the Terasaki reference, which discloses saponification of at least 90%, does not disclose the criticality of the claimed 86 to 97% range (specifically the 97% upper limit).
However, the applicant does not provide any evidence, i.e. data, to support this argument. 
Applicant argues that Terasaki only discloses increasing the degree of saponification for a water vapor transmissive rate, while the present invention limits the degree of saponification to 97 mol% or lower, to enhance the affinity to the (meth)acrylate compound that is the parent material of the cured substance particles, so that the dispersibility of the cured substance particles becomes favorable.
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787